                     UNITED STATES DISTRICT COURT

                          DISTRICT OF HAWAII

ADAM LEE,
                                      CIV. NO. 19-00237 LEK-WRP
                  Debtor-Appellant,

     vs.

DANE S. FIELD,

                  Trustee-Appellee.


             ORDER AFFIRMING THE BANKRUPTCY COURT’S ORDER
              AND DENYING THE TRUSTEE’S MOTION TO DISMISS

            Before the Court is pro se Debtor-Appellant Adam Lee’s

(“Lee”) appeal from the bankruptcy court’s Order Granting in

Part Trustee’s Motion for Turnover and/or Monetary Judgment

Against the Debtor in the Amount of $162,488.97 (“Appeal” and

“2019 Turnover Order”), filed on April 15, 2019, in In re Adam

Lee, Bankruptcy Case No. 13-01356 (“BK”).      [Dkt. no. 1-4.]    Lee

did not timely file his opening brief by the July 3, 2019

deadline.    On August 2, 2019, Chapter 7 Trustee-Appellee Dane S.

Field (“Trustee”) filed his Brief and Motion to Dismiss for

Failure to Prosecute and for Lack of Appellate Jurisdiction

(“Trustee’s Brief”).    [Dkt. no. 6.]   On August 13, 2019, Lee

filed his untimely Appellant’s Brief (“Lee’s Brief”).       [Dkt.

no. 8.]     The Court finds this matter suitable for disposition

without a hearing pursuant to Rule LR7.1(c) of the Local Rules

of Practice for the United States District Court for the
District of Hawaii (“Local Rules”).    The Trustee’s motion to

dismiss for failure to prosecute and for lack of appellate

jurisdiction are hereby denied, the Final Judgment is affirmed,

and Lee’s appeal is denied.

                              BACKGROUND

            On August 12, 2013, Lee filed his voluntary petition

for bankruptcy, pursuant to Chapter 7 of the Bankruptcy Code.

[BK, dkt. no. 1.]   The Trustee was appointed on August 12, 2013.

[BK, Minutes (dkt. no. 3).]    On May 18, 2015, the Trustee filed

a motion seeking an order requiring Lee to turn over to the

Trustee: 1) certain financial information and records;

2) certain personal property of the estate; 3) two real

properties located at 4014 Palua Place, Honolulu, Hawai`i,

(“Palua 1” and “Palua 2”); and 4) rents received by Lee (or

Lee’s mother) from the tenants at Palua 1 and Palua 2 for the

period of March 11, 2015 through April 30, 2015 (“2015 Turnover

Motion”).   [BK, dkt. no. 209.]   On June 29, 2015, the bankruptcy

court issued an order granting the 2015 Turnover Motion (“2015

Turnover Order”).   [BK, dkt. no. 224.]    On July 17, 2015, Lee

appealed to the district court, appealing only the portion of

the 2015 Turnover Order requiring Lee to turn over possession of

Palua 1 and Palua 2 to the Trustee (“2015 Palua Possession

Appeal”).   [BK, dkt. no. 239.]   On November 17, 2015, the

district court issued its Order Affirming Bankruptcy Court Order

                                  2
(“11/17/15 District Court Order”).       [Lee v. Field (In re Lee),

CV 15-00278 SOM-RLP, dkt. no. 27.1]      Lee appealed to the Ninth

Circuit.      On May 7, 2018, the Ninth Circuit affirmed the

11/17/15 District Court Order.      Lee v. Field (In re Lee), 889

F.3d 639 (9th Cir. 2018).

               On March 4, 2019, the Trustee filed his second Motion

for Turnover and/or Monetary Judgment Against Debtor in the

Amount of $162,488.97 (“2019 Turnover Motion”).2      [BK, dkt.

no. 594.3]      In contrast to the 2015 Turnover Motion, in his 2019

Turnover Motion, the Trustee sought Palua 1 and Palua 2 post-

petition rents running from the petition date through April

2015.       [Mem. in Sup. of 2019 Turnover Motion at 21.]   Also in

his 2019 Turnover Motion, the Trustee      sought the value of Lee’s

non-exempt IRA, the value of the non-exempt firearms, the amount

by which the Trustee was required to compensate the buyers of

        1
       The 11/17/15 District Court Order is available at
2015 WL 7274035.
     2 An adversary proceeding is typically necessary for

turnover of money or property. However, a proceeding to compel
the debtor to deliver property to the Trustee is not an
adversary proceeding. Fed. R. Bankr. P. 7001 (“The following
are adversary proceedings: (1) a proceeding to recover money or
property, other than a proceeding to compel the debtor to
deliver property to the trustee . . . .” (emphasis added)).
Here, the Trustee is requesting that Lee be ordered to turn over
nonexempt property. Thus, the Trustee was not required to file
an adversary proceeding.

        3
       The 2019 Turnover Motion, and the exhibits thereto, are
attached to the Trustee’s Brief as Exhibit 1. [Dkt. nos. 6-1 to
6-3.]


                                     3
Palua 1 for Lee’s failure to timely vacate the property, other

post-petition rents, and the proceeds from Lee’s alleged sale of

stock in the company Nojuice.com.      [Id. at 21-22.]

             On March 25, 2019, Lee filed his opposition to the

2019 Turnover Motion (“2019 Turnover Opposition”), and, on

April 1, 2019, the Trustee filed a reply in support of the 2019

Turnover Motion.    [BK, dkt. nos. 621, 627.4]   On April 15, 2019,

the bankruptcy court issued the 2019 Turnover Order, ordering

Lee to turn over $72,488.97 to the estate, representing the

value of properties of the estate that had not been turned over

to the Trustee.    [2019 Turnover Order at 2.]   The bankruptcy

court ruled that, if Lee did not turn the $72,488.97 over within

ten days, the Trustee’s counsel was to file a declaration to

that effect, and to submit a proposed final judgment as to any

amounts not turned over to the estate.     [Id. at 2-3.]   On

April 27, 2019, the Trustee’s counsel, Enver W. Painter, Jr.,

Esq., filed a declaration stating Lee had not turned over the

funds and submitted a proposed final judgment.     [BK, dkt.

no. 652.5]    On April 29, 2019, Lee filed this Appeal.    [Dkt.

no. 1-3 (Notice of Appeal and Statement of Election).]      On


     4 The 2019 Turnover Opposition and the Trustee’s reply are
also available as Exhibits 2 and 3 to the Trustee’s Brief.
[Dkt. nos. 6-4, 6-5.]
     5 Mr. Painter’s declaration is also available as Exhibit 7

to the Trustee’s Brief. [Dkt. no. 6-9.]


                                   4
April 30, 2019, the bankruptcy court issued its Final Judgment

Re Debtor’s Non Compliance with Order Granting in Part Trustee’s

Motion for Turnover and/or Monetary Judgment (“Final Judgment”).

[BK, dkt. no. 660.]

           The Trustee’s Brief includes a motion to dismiss the

Appeal on two alternate grounds.       First, for failure to

prosecute, arguing the Appeal should be dismissed because Lee’s

brief was due on July 3, 2019 and had not been filed at the time

the Trustee filed his brief on August 2, 2019.         [Trustee’s Brief

at 4.]   Second, for lack of appellate jurisdiction.       [Id. at 6.]

The Trustee identifies four points in arguing this Court lacks

appellate jurisdiction: 1) the 2019 Turnover Order was not a

final order because it did not address all of the claims for

relief, therefore it was interlocutory; 2) the Appeal is from

the 2019 Turnover Order, therefore it was premature; 3) the

premature appeal cannot be cured by a subsequent filing because

more than a ministerial execution of the judgment remained to be

completed by the bankruptcy court at the time the Appeal was

filed; and 4) Lee did not obtain leave from the bankruptcy court

to file an interlocutory appeal.       [Id. at 6-8.]

           As to the merits of the Appeal, the Trustee argues

that, in its 2019 Turnover Order and Final Judgment, the

bankruptcy court ordered Lee to turn over to the Trustee



                                   5
$72,488.97.   [2019 Turnover Order at 2; Final Judgment at 2.]

The sum of $72,488.97 represents the following amounts:

-Palua 1 rents of $9,450.00;
-Palua 2 rents of $54,500;
-TD Ameritrade Roth IRA of $2,453.16;
-the value of four firearms of $2,000.00;
-the cost incurred by the estate as a result of Lee’s delay in
     vacating Palua 1 of $585.81; and
-other post-petition rents collected of $3,500.

[2019 Turnover Order at 2.]

          As to Palua 1, Palua 2, and the other post-petition

rents, Lee argues the Trustee did not provide sufficient

evidence for the bankruptcy court to find that the amounts

listed in the 2019 Turnover Motion were accurate calculations of

the amounts due.   [Lee’s Brief at 2.]   Lee further argues: “Any

amounts that were not proven to be collected by the Appellant

cannot be ordered to be turned over because they were not proven

to be collected by Appellant.   It is a simple matter of not

being responsible for funds that were never collected.”    [Id. at

4.]

          In regard to the TD Ameritrade Roth IRA funds, Lee

argues they should not be turned over because the issue of

exemptions is still being litigated in the AP.   [Id. at 5]    In

regard to the amount owed for firearms, Lee argues he should not

be required to turn over the $2,000 because the firearms were

seized by the Honolulu Police Department (“HPD”), and the

Trustee can acquire them from the police.   In his brief, Lee

                                 6
does not discuss the $585.81 representing the cost incurred by

the estate as a result of Lee’s delay in vacating Palua 1.

                              STANDARD

I.   Failure to Prosecute

          The imposition of sanctions for non-compliance with

non-jurisdictional bankruptcy procedural requirements is within

the discretion of the district court.    See Sierra Switchboard

Co. v. Westinghouse Elec. Corp., 789 F.2d 705, 706 (9th Cir.

1986) (reviewing the district court’s decision regarding non-

jurisdiction bankruptcy procedural sanctions for abuse of

discretion).   Fed. R. Bankr. P. 8018(a) states that: the

appellant must serve and file a brief within thirty days; and,

if the brief is not filed, the district court may, after notice,

dismiss the appeal.

          Ninth Circuit law

          Require[s] the district court to weigh five
          factors to determine whether to dismiss a case
          for lack of prosecution: 1) the public’s interest
          in expeditious resolution of litigation; 2) the
          court’s need to manage its docket; 3) the risk of
          prejudice to the defendants; 4) the public policy
          favoring the disposition of cases on their
          merits; and 5) the availability of less drastic
          sanctions.

Moneymaker v. CoBen (In re Eisen), 31 F.3d 1447, 1451 (9th Cir.

1994) (citation omitted).




                                 7
II.   Lack of Appellate Jurisdiction

           Under 28 U.S.C. § 158(a), the district courts of the

United States have jurisdiction to hear appeals of the following

documents entered by the bankruptcy court: 1) final judgments,

orders, and decrees; 2) interlocutory orders and decrees under

11 U.S.C. § 1121; and 3) other interlocutory orders and decrees,

with leave of court.   See, e.g., Rosson v. Fitzgerald (In re

Rosson), 545 F.3d 764, 769 (9th Cir. 2008) (stating that the

district court’s jurisdiction to review the bankruptcy court’s

order was pursuant to § 158(a)).

III. Bankruptcy Appeal

           “A district court sitting in appellate jurisdiction

over a bankruptcy court’s order under 28 U.S.C. § 158(a)(1)

applies the same legal standard as a federal court of appeals.”

Kim v. Field, CIVIL NO. 18-00168 JAO-KSC, 2018 WL 6184880, at *2

(D. Hawai`i Nov. 27, 2018) (citing Bank v. Crystal Properties

(In re Crystal Props. Ltd.), 268 F.3d 743, 755 (9th Cir. 2001)).

This Court has stated:

                     This court reviews a bankruptcy court’s
                findings of fact for clear error and its
                conclusions of law de novo. See In re
                Kimura (United States v. Battley), 969 F.2d
                806, 810 (9th Cir. 1992) (“The Court reviews
                the bankruptcy court’s findings of fact
                under the clearly erroneous standard and its
                conclusions of law de novo.”). The court
                “must accept the Bankruptcy Court’s findings
                of fact, unless the court is left with the
                definite and firm conviction that a mistake

                                   8
    has been committed. Mixed questions of law
    and fact are reviewed de novo.” In re JTS
    Corp., 617 F.3d 1102, 1109 (9th Cir. 2010)
    (quotation marks and citations omitted).

In re Lee, CIVIL NO. 15-00278 SOM/RLP, 2015 WL
7274035, at *1 (D. Hawai`i Nov. 17, 2015). The
United States Supreme Court has stated:

    [a] finding is ‘clearly erroneous’ when
    although there is evidence to support it,
    the reviewing court on the entire evidence
    is left with the definite and firm
    conviction that a mistake has been
    committed. This standard plainly does not
    entitle a reviewing court to reverse the
    finding of the trier of fact simply because
    it is convinced that it would have decided
    the case differently. The reviewing court
    oversteps the bounds of its duty under Fed.
    R. Civ. P. 52(a) if it undertakes to
    duplicate the role of the lower court. In
    applying the clearly erroneous
    standard . . . , [reviewing] courts must
    constantly have in mind that their function
    is not to decided factual issues de novo.
    If the [lower] court’s account of the
    evidence is plausible in light of the record
    viewed in its entirety, the [reviewing
    court] may not reverse it even though
    convinced that had it been sitting as the
    trier of fact, it would have weighed the
    evidence differently. Where there are two
    permissible views of the evidence, the
    factfinder’s choice between them cannot be
    clearly erroneous.

Anderson v. City of Bessemer, 470 U.S. 564, 573-
74, 105 S. Ct. 1504, 84 L. Ed. 2d 518 (1985)
(some alterations in Anderson) (citations and
some internal quotation marks omitted). The
standards described in Anderson apply when a
district court reviews the factual findings of a
bankruptcy court. See, e.g., Ingram v. Burchard,
482 B.R. 313, 322 (N.D. Cal. 2012); In re Daewoo
Motor Am., Inc., 471 B.R. 721, 732 (C.D. Cal.
2012), aff’d, 554 Fed. App’x. 638 (9th Cir.

                     9
             2014); In re Folsom, Civil No. 10CV2440 L(NLS),
             2011 WL 3489681, at *1 (S.D. Cal. Aug. 8, 2011),
             aff’d sub nom., Folsom v. Davis, 513 Fed. App’x.
             651 (9th Cir. 2013).

Sebetich v. Woods (In re Woods), CIVIL 15-00233 LEK-BMK, 2016 WL

8710426, at *4-5 (D. Hawai`i Jan. 29, 2016) (alterations in

Sebetich).

                              DISCUSSION

I.   Failure to Prosecute

             Here, Lee’s Brief was submitted over thirty days late.

However, as briefs from the Trustee and Lee have both been

received, this Court, in the exercise of its discretion,

declines to dismiss the Appeal for failure to prosecute,

pursuant to the five-factor analysis.

             As to the first factor, the interest in expeditious

resolution, the decision to dismiss a case for lack of

prosecution must be supported by evidence of unreasonable delay.

Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)

(citation omitted).    Here, the delay was from Lee’s Brief’s due

date of July 3, 2019, to the date it was actually received,

August 13, 2019.    While the Court does not condone Lee’s failure

to file a timely brief or to request an extension of the

deadline, the untimely filing of Lee’s Brief did not delay the

resolution of this litigation to an unreasonable extent.    Thus,

the first factor weighs against dismissal.


                                  10
            The second factor, the need to manage the Court’s

docket weighs against dismissal because no other case deadlines

were affected.   The third factor, the risk of prejudice to the

Trustee, also weighs against dismissal because the Trustee has

suffered no actual prejudice.   See Anderson v. Air West, Inc.,

542 F.2d 522, 524 (9th Cir. 1976) (stating that actual prejudice

is to be considered in determining whether to dismiss for

failure to prosecute, but is not always required).   The fourth

factor, the policy favoring disposition on the merits, also

weighs against dismissal.   Finally, the fifth factor, the

availability of less drastic sanctions, weighs against dismissal

because sanctions are not warranted under the circumstances of

the case.

            The Trustee’s request to dismiss the Appeal for

failure to prosecute is therefore denied.

II.   Lack of Appellate Jurisdiction

            The Trustee’s arguments for lack of appellate

jurisdiction are ultimately rejected because the entry of the

Final Judgment cured any procedural defects.

      A.    Defects Cured by the Rule 54(b) Certification

            The Trustee first argues appellate jurisdiction is

lacking because the 2019 Turnover Order does not address all

claims.    The 2019 Turnover Motion demanded turnover of

$162,488.97, which included: 1) post-petition rents from

                                 11
Palua 1; 2) post-petition rents from Palua 2; 3) the value of

Lee’s non-exempt IRA account; 4) the value of the non-exempt

firearms; 5) the amount by which the Trustee must compensate the

buyers of Palua 1 for Lee’s failure to timely vacate the

property; 6) other post-petition rents collected by Lee; and

7) the Proceeds from Lee’s post-petition sale of non-exempt

assets, including sale of his Nojuice.com stock.   [2019 Turnover

Motion at 2.]   The 2019 Turnover Order did not resolve all of

the above issues.   Specifically, on item number seven, the

bankruptcy court declined to rule on turning over the proceeds

from Lee’s purported sale of Nojuice.com stock.    [Id.]   The

Appeal was also filed before the Final Judgment.

               In Bullard v. Blue Hills Bank, ––– U.S. –––,
          135 S. Ct. 1686, 1692, 191 L. Ed. 2d 621 (2015),
          the Supreme Court reaffirmed the principle that,
          for jurisdictional purposes, “[t]he rules are
          different in bankruptcy. . . .” In an ordinary
          civil case, a party may appeal the district
          court’s judgment only under 28 U.S.C. § 1291 and
          only if the decision “ends the litigation on the
          merits and leaves nothing for the court to do but
          execute the judgment.” Firestone Tire & Rubber
          Co. v. Risjord, 449 U.S. 368, 373–74, 101 S. Ct.
          669, 66 L. Ed. 2d 571 (1981) (citation and
          internal quotation marks omitted). In bankruptcy
          cases, though, which typically are appealed (as
          this one is) under 28 U.S.C. § 158(d), a
          pragmatic approach is warranted; the court uses a
          more flexible standard. Orders in bankruptcy
          cases may be appealed immediately “if they
          finally dispose of discrete disputes within the
          larger case. . . .” Bullard, 135 S. Ct. at 1692
          (citation omitted). . . .



                                12
Eden Place, LLC v. Perl (In re Perl), 811 F.3d 1120, 1125 (9th

Cir. 2016) (alterations in Perl) (footnotes omitted).

               “[FRCP] 54(b) controls the analysis of
          finality of judgments for purposes of appeal in
          federal civil actions, including bankruptcy
          proceedings.” Belli v. Temkin (In re Belli), 268
          B.R. 851, 855 (9th Cir. BAP 2001). FRCP 54(b),
          which has been incorporated into the bankruptcy
          code by Fed R Bankr P 7054(a), provides that:

               When more than one claim for relief is
               presented in an action, * * * or when
               multiple parties are involved, the court may
               direct the entry of a final judgment as to
               one or more but fewer than all of the claims
               or parties only upon an express
               determination that there is no just reason
               for delay and upon an express direction for
               the entry of judgment.

               A FRCP 54(b) certification of a ruling is
          treated as a final order, over which appellate
          jurisdiction in the district court exists “as of
          right,” pursuant to 28 USC § 158(a)(1).

In re Pac. Gas & Elec. Co., 280 B.R. 506, 510 (N.D. Cal. 2002)

(alterations in Pac. Gas).   Finally, pursuant to Fed. R. Bankr.

P. 8002(a)(2), a notice of appeal filed after the announcement

of a decision, but before entry of judgment, is treated as filed

after the judgment.

          Here, the 2019 Final Judgment was, in fact, a final

judgment pursuant to Rule 54(b) and § 158(a)(1).   As a

preliminary matter, it was titled “Final Judgment RE Debtor’s

Non Compliance with Order Granting in Part Trustee’s Motion for

Turnover and/or Monetary Judgment.”   More importantly, the Final


                                13
Judgment included a Rule 54(b) certification stating, “[t]here

being no just reason for delay, this judgment shall be entered

as a final judgment pursuant to Fed. R. Civ. P. 54(b) and Fed.

R. Bankr. P. 7054.”    [Final Judgment at 2.]   Although Lee’s

Appeal was filed too early, and it was taken from an order

resolving less than all claims, those defects were all cured by

the subsequent filing of the Final Judgment.    See Hall v. N. Am.

Van Lines, Inc., 476 F.3d 683, 686 (9th Cir. 2007) (deeming a

premature appeal to have been taken from a subsequently filed

judgment).    Similarly, the flexible approach to finality in

bankruptcy means that, even though more than ministerial tasks

were required after the 2019 Turnover Order – for example, the

Trustee was required to file an intervening declaration and

proposed order – the issuance of the Final Judgment cured any

interlocutory defect.

             In Carlsmith Ball Wichman Murray Case & Ichiki v.

Western Farm Credit Bank (In re Hamakua Sugar Co.), this

district court ruled that a turnover order was not a final

order, and thus not appealable, because it lacked a Rule 54(b)

certification.    173 B.R. 693, 695 (D. Hawai`i 1994).   Here, in

contrast to Hamakua Sugar Co., the Final Judgment, from which

the Appeal is deemed to have been taken, included a Rule 54(b)

certification.    The decision to include a Rule 54(b)

certification is reviewed for abuse of discretion.    Pakootas v.

                                  14
Teck Cominco Metals, Ltd., 905 F.3d 565, 576 (9th Cir. 2018),

cert. denied sub nom., Teck Metals Ltd. v. Confederated Tribes

of the Colville Reservation, 139 S. Ct. 2693 (2019).    The

bankruptcy court has been administering Lee’s case since it was

filed in 2013.   Given the flexible interpretation of finality

used in bankruptcy cases, the bankruptcy’s court experience with

this matter in particular, and its knowledge of the case

generally, the bankruptcy court did not abuse its discretion in

certifying the Final Judgment pursuant to Rule 54(b).

          Therefore, the Appeal is deemed to be an appeal from

the Final Judgment, which is appealable because it includes a

Rule 54(b) certification.   The Trustee’s first three arguments

in support of his request to dismiss the Appeal for lack of

appellate jurisdiction are rejected.

     B.   Leave of Court

          As to the Trustee’s fourth argument, that Lee failed

to obtain leave of court as required by § 158(a)(3), if Lee was

required to obtain leave of court to file an appeal, he would

seek leave from the reviewing court, not the bankruptcy court.

See Silver Sage Partners v. City of Desert Hot Springs (In re

City of Desert Hot Springs), 339 F.3d 782, 787 (9th Cir. 2003)

(stating that, if a litigant is unsure about the finality of an

order, the litigant should file a notice of appeal and a motion

for leave to appeal to the BAP or district court).   However,

                                15
leave of court is not necessary in this case because the Appeal

is deemed to be an appeal from the Final Judgment.     Therefore,

the Trustee’s fourth argument is rejected, and the Trustee’s

request to dismiss the Appeal for lack of appellate jurisdiction

is denied.

III. Appeal of the Final Judgment

             The issue on appeal is whether the bankruptcy court

erred in entering the 2019 Turnover Order.    The Trustee brought

the 2019 Turnover Motion pursuant to, inter alia, 11 U.S.C.

§ 542(a), which provides:

             Except as provided in subsection (c) or (d) of
             this section, an entity, other than a custodian,
             in possession, custody, or control, during the
             case, of property that the trustee may use, sell,
             or lease under section 363 of this title, or that
             the debtor may exempt under section 522 of this
             title, shall deliver to the trustee, and account
             for, such property or the value of such property,
             unless such property is of inconsequential value
             or benefit to the estate.

             Here, the bankruptcy court did not make formal

findings of fact.    [2019 Turnover Order at 1-3.]    The bankruptcy

court incorporated the reasons stated in open court at the

hearing on the 2019 Turnover Motion.    [Id. at 1.]   At the

hearing on the 2019 Turnover Motion, the bankruptcy court said,

in reference to the rents owed for Palua 1 and Palua 2 “I’m

convinced--I’ve got enough evidence to find that it is the

correct amount” to which Lee replied, “I trust your number.”


                                  16
[Trustee’s Brief, Exh.4 (Trans. of April 8, 2019 hearing on

motion for turnover (“4/8/19 Hrg. Trans.”)) at 20.]   This

exchange is the extent of the bankruptcy court’s factual

findings on this issue.   Pursuant to Fed. R. Civ. P. 52(a)(3),

made applicable here by Fed. R. Bankr. P. 7052, a formal finding

of fact was not required because this turnover proceeding

stemmed from a motion, not an adversary proceeding.   Therefore,

the implicit factual findings of the bankruptcy court will be

reviewed under the clear error standard.   See Travelers Ins. Co.

v. Plaza Family P’ship (Matter of Plaza Family P’ship), 95 B.R.

166, 169 (E.D. Cal. 1989) (reviewing a bankruptcy court’s

implicit factual findings for clear error in the absence of

formal findings of fact).   Here, a full understanding of the

issues can be reached without the aid of findings.    The

bankruptcy court’s implicit findings are that: 1) the property

is (or was during the bankruptcy case) in the possession,

custody or control of a noncustodial third party; 2) the

property constitutes property of the estate; 3) the property is

a type that the trustee could use, sell or lease pursuant to

section 363 or that the debtor could exempt under section 522;

and 4) the property is not of inconsequential value or benefit

to the estate.   See 11 U.S.C. § 542; see also Shapiro v. Henson,

739 F.3d 1198, 1200 (9th Cir. 2014) (“Two key phrases evidence

that § 542(a) allows a turnover motion to be brought against the

                                17
entity at any time during the pendency of the bankruptcy case,

even if the entity no longer possesses or has custody or control

over the property, at the time the motion is filed.”).   The

third and fourth findings are not at issue for any of the

property identified in the 2019 Turnover Order.

     A.    Property to be Turned Over

           In his brief, Lee identifies alleged errors made by

the bankruptcy court for five of the six items ordered to be

turned over in the 2019 Turnover Order and Final Judgment.     Lee

does not present an argument as to the sixth item, the cost

incurred by the Trustee in compensating the buyers of Palua 1

for Lee’s delay in vacating the property.

           1.    Palua 1 Rent

           Lee argues the Trustee did not provide sufficient

evidence to prove that Lee collected rent for Palua 1.   [Lee’s

Brief at 2.]    The conclusion that Palua 1 rent is part of the

bankruptcy estate is a legal conclusion subject to de novo

review.   However, Lee does not argue Palua 1 rent is not part of

the estate, Lee argues the evidence proffered by the Trustee did

not prove the amount sought by the Trustee.    See id. (“The

Trustee should not be able to collect any rents for Palua 1

because only $1,755 was shown to be collected by the Appellant

in the Appellee’s own exhibits and brief.”)   Therefore, given

that Palua 1 rent is properly part of the estate, the issue on

                                 18
Appeal is whether the bankruptcy court erred in finding the

amount of Palua 1 rent to be $9,450.

           Factual findings based on credibility determinations,

physical or documentary evidence, or inference from the facts

are subject to the clearly erroneous standard of review.

Anderson, 470 U.S. at 574.   Here, the bankruptcy court made a

factual finding, based on the evidence, that the bankruptcy

estate property, Palua 1 rent, amounted to $9,450.      Lee’s

assertion that the evidence is insufficient to support that

finding does not leave this Court with “the definite and firm

conviction that a mistake has been committed” as required under

the clearly erroneous standard.    See id. at 573 (citation and

quotation marks omitted).    The bankruptcy court was presented

with evidence on the matter, and at a hearing, expressed that it

was satisfied with the evidence.       [4/8/19 Hrg. Trans. at 20:3-

5.]   The bankruptcy court reviewed the evidence and its implicit

factual finding is not clearly contradicted by the evidence in

the record.   Furthermore, even under de novo review, the

bankruptcy court’s finding is sufficiently and independently

supported by the documentary evidence, including, but not

limited to the lease for Palua 1, describing the amount to be

collected as $1950 per month from May 11, 2013 to May 11, 2014.

[2019 Turnover Motion, Decl. of Enver Painter (“2019 Painter

Decl.”), Exh. B (Palua 1 Residential Lease).]      Copies of the

                                  19
checks received by Lee or Lee’s mother (who occasionally

collected the rent) would be sufficient, but they are not

necessary in light of the other evidence received.     Therefore,

the bankruptcy court’s finding regarding the Palua 1 rent is

affirmed.

            2.     Palua 2 Rents

            With regard to the Palua 2 rents, Lee argues

Exhibits C (Palua 2 Residential Lease) and D (Copies of lease

payments and Bank Statements) to the 2019 Turnover Motion only

prove that $34,425 was collected as rent for Palua 2, and

therefore, only $34,425 should be ordered turned over.     Here,

Lee has once again stated his disagreement with the bankruptcy

court as to the sufficiency of the evidence and reiterated that

the only acceptable evidence to prove the amount collected is

copies of the rent checks.     The bankruptcy court’s implicit

finding was that $54,500, representing the rent from the tenants

of Palua 2, was to be turned over to the Trustee as property of

the estate.      The clearly erroneous review applied to the Palua 1

rent is similarly applicable here.      Upon review of the entire

record, this Court is not left with “the definite and firm

conviction that a mistake has been committed.”     See Anderson,

470 U.S. at 573 (citation omitted).     Moreover, even under de

novo review, the documentary evidence supports the bankruptcy

court’s finding.     The Palua 2 residential lease provides for

                                   20
rent to be paid to Lee in the amount of $2,725 per month, from

June 21, 2013 to June 30, 2015.    [Painter Decl., Exh. C (Palua 2

residential lease).]    While not every rent check from the

tenants in Palua 2 was recovered, (Exh. D,(rent checks for Palua

2))   Lee does not provide any evidence, including by

declaration, that the amounts stated in the Palua 2 residential

lease are incorrect.    Therefore, as an issue of law, Palua 2

rent was properly ordered to be turned over as property of the

estate, and as an issue of fact, $54,500 is the appropriate

amount, as the amount received by Lee.    The bankruptcy court’s

finding regarding the Palua 2 rents is affirmed.

           3.     Other Post-Petition Rents

           For the same reasons as indicated above, Lee’s

argument regarding the other post-petition rents is not

persuasive.     Lee’s argument that the documentary evidence is

less than complete is not sufficient to leave this Court with

“the definite and firm conviction that a mistake has been

committed.”     See Anderson, 470 U.S. at 573 (citation omitted).

Therefore, the bankruptcy court’s finding regarding the other

post-petition rents is affirmed.

           4.     Firearms

           Similar to the argument in his 2019 Turnover

Opposition, Lee argues the firearms are currently held by HPD,

and he should not be required to turn over the value of the

                                  21
firearms because the Trustee can acquire the firearms from HPD.

Once again, Lee is not arguing the firearms are not part of the

estate.   Instead, Lee is arguing the bankruptcy court erred in

deciding the mechanics by which the Trustee would receive the

value of the firearms.   Rulings regarding turnover procedure are

subject to de novo review.   White v. Brown (In re White), 389

B.R. 693, 698 (B.A.P. 9th Cir. 2008).     The bankruptcy court

ordered Lee to deliver to the Trustee the value of the firearms,

as listed in his Schedule B.   [2019 Turnover Order at 2.]   Lee’s

assertion is that he should not be required to comply with the

bankruptcy court’s order because the Trustee can recover the

firearms from HPD.   Lee’s argument is therefore construed as an

admission that the legal title to the property did not transfer

to the HPD, only custody, and an objection to the process of

application.   Also, Lee has not argued HPD took custody as a

creditor action.

           Lee’s argument is unfounded.    In the Ninth Circuit,

           § 542(a) does not require the debtor to have
           current possession of the property which is
           subject to turnover. If a debtor demonstrates
           that he is not in possession of the property of
           the estate or its value at the time of the
           turnover action, the trustee is entitled to
           recovery of a money judgment for the value of the
           property of the estate.




                                22
Newman v. Schwartzer (In re Newman), 487 B.R. 193, 202 (B.A.P.

9th Cir. 2013) (brackets, citation, and internal quotation marks

omitted).

             Here, it is undisputed that the firearms are estate

property, valued at $2,000.    See Lee’s Brief at 4.   Therefore,

pursuant to Newman, the Trustee is entitled to recover the value

of the property from Lee.    The turnover of the firearms has been

a long process, particularly complicated by a muddy record and

Lee’s less than forthcoming responses in regard to the firearms

at his two Fed. R. Bankr. P. 2004 examinations.    [2019 Painter

Decl., Exh. F (check dated 7/31/15 for $975 for two firearms

sold), Exh. G (excerpts of trans. of 8/5/15 Rule 2004

Examination of Lee), Exh. H (emails dated 9/14/15-9/21/15

regarding transfer of firearms), Exh. I (excerpts of trans. of

6/14/17 Rule 2004 Examination of Lee) (“6/14/17 2004 Exam.

Trans.”).]    Lee has not explained the circumstances or legal

effect of the custodial transfer of the firearms, other than

that four firearms were seized by HPD in relation to a pending

criminal case.    [6/14/17 2004 Exam. Trans. at 68-70.]

Therefore, because the firearms were estate property during the

pendency of the case, the Trustee may recover their value from

Lee, and will not be required to recover the firearms from HPD.




                                  23
          5.   IRA Funds

          In his 2019 Turnover Opposition, Lee stated “IRA money

will be turned over in the amount of $2,453.16 since it was not

listed as exempt.”    [2019 Turnover Opp. at 3.]   Here, Lee argues

the IRA funds should not be turned over because the issue of

exemptions is still being litigated in an adversary proceeding.6

[Lee’s Brief at 5.]    This argument does not appear in his 2019

Turnover Opposition, nor was it raised during the hearing.

[2019 Turnover Opp. at 3; See 4/8/19 Hrg. Trans.]    Lee is

raising this issue for the first time on appeal.    An argument

that was not presented to the bankruptcy court will not be

considered by the reviewing court “unless necessary to prevent

manifest injustice.”   Jonas v. U.S. Small Bus. Admin. (In re

Southland Supply, Inc.), 657 F.2d 1076, 1079 (9th Cir. 1981).

Lee has not shown manifest injustice.   Therefore, the bankruptcy

court’s ruling as to the IRA funds will not be disturbed.




     6 On February 25, 2019, alleged creditors Tom Ishimaru and
Norm Winter jointly filed Adversary Proceeding No. 19-90008
against the Trustee (“AP”). [AP, dkt. no. 1.] Trial in the AP
is currently scheduled for January 21, 2020. Currently pending
before the bankruptcy court is a motion to withdraw and a motion
to dismiss, filed by Norm Winter and Tom Ishimaru, respectively.
[AP, dkt. nos. 26, 30.]


                                 24
     B.    Issues Not Properly on Appeal

           1.   Nojuice.com Stock

           Lee makes a number of arguments regarding the sale or

loan of stock in the company Nojuice.com.   The bankruptcy court

did not expressly rule on the Nojuice.com stock in its 2019

Turnover Motion and Final Judgment, and therefore there is no

lower court decision regarding the stock from which Lee can

appeal.

           2.   Holdover Costs

           In response to the 2019 Turnover Motion, Lee objected

to turning over the costs incurred by the trustee due to Lee’s

failure to vacate Palua 1.   [2019 Turnover Opp. at 3.]   In his

brief however, Lee did not challenge the portion of the 2019

Turnover Order requiring Lee to turn over to the Trustee $585.81

representing the cost resulting from Lee’s failure to turn over

Palua 1.   Therefore, the bankruptcy court’s ruling regarding the

holdover costs has not been considered.

           3.   Request for Fees

           The Trustee requested an award of attorney’s fees and

costs incurred in the course of the instant Appeal.   [Trustee’s

Brief at 16.]   The Trustee failed to comply with the procedure

set forth in Fed. R. Bankr. P. 8020.    “If the district court or

BAP determines that an appeal is frivolous, it may, after a

separately filed motion or notice from the court and reasonable

                                   25
opportunity to respond, award just damages and single or double

costs to the appellee.”   Rule 8020(a) (emphasis added).    Here,

the Trustee did not file a separate motion, he made the request

in his brief.   “A request for sanctions in an appellee’s brief

is procedurally improper . . . as it does not provide the

appellant sufficient notice and opportunity to respond to the

request.”   Tanzi v. Comerica Bank (In re Tanzi), 297 B.R. 607,

613 (B.A.P. 9th Cir. 2003) (alteration in Tanzi) (citation and

quotation marks omitted).   Therefore, the Trustee’s request for

attorney’s fees and costs is denied.

                                CONCLUSION

            On the basis of the foregoing, the Trustee’s Motion to

Dismiss for Failure to Prosecute and for Lack of Appellate

Jurisdiction, filed with his brief on August 2, 2019, is HEREBY

DENIED, and the bankruptcy court’s Final Judgment, filed

April 30, 2019, is HEREBY AFFIRMED.      There being no remaining

issues in this Appeal, the Clerk’s Office is DIRECTED to enter

judgment and close this case immediately.

            IT IS SO ORDERED.




                                    26
          DATED AT HONOLULU, HAWAI`I, November 15, 2019.




ADAM LEE VS. DANE S. FIELD; CV 19-00237 LEK-WRP; ORDER AFFIRMING
THE BANKRUPTCY COURT'S ORDER AND DENYING THE TRUSTEE'S MOTION TO
DISMISS




                               27
